3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on September 14, 2022, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant's arguments filed on September 14, 2022 have been fully considered but they are not persuasive.

Remark
Applicant asserted that the claimed techniques should be found to improve the efficiency with which a user interacts with a data intake and query system using the conventional data intake and query to investigate different datasets typically requires separate queries and separate computational steps to process the separate queries thereby generate some representation of the correlation and display the representation correlation.
After further reviewed Applicant’s arguments in light of the original disclosure, it is conceivable that the recited claims do not show any improvement that would transform the abstract into a practical application. The claims are evaluated to ensure that the claim itself reflects the disclosed improvement. However, it appears that the claims do not include the components or steps of the invention that provide the improvement described in the specification. Moreover, the data intake and query system, as recited in the claims, are merely generic computer components, or programmed computer used as a tool to perform generic computer functions. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of convention computer functions does not qualify as a particular machine, such as data intake and query system. Specifically, merely adding a generic computer components, or programmed computer used as a tool to perform generic computer functions does not automatically overcome an eligibility rejection. The Courts do not find the claims be sufficient to show an improvement to technology. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f)for more information about mere instructions to apply an exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the generating and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Examiners has carefully considered each claim on its own merits, as well as evaluated all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B. The examiners has determined (1) Whether the extra-solution limitation is well known (See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis); (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) (See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B) and (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output) (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B). The claim is not patent eligible.

The 35 USC 102 rejection set forth in the last office action has been withdrawn in light of the claimed amendment filed on September 14, 2022 and in light of the Applicant’s arguments.
Information Disclosure Statement
The information disclosure statement filed on complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Objections
Claim 17 is objected to because of the following informalities: claim 17 is depended on itself. Therefore, claims 17-20 are withdrawn from consideration. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 11 and 16 are directed to a method, computer readable media, and system respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1, 11 and 16 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
The limitation of “generating”, which specifically reads “generating, by the data intake and query system, a representation of a third dataset set of combined events, each combined event combining corresponding events from the first and second datasets of events based on the corresponding events including a common field value for a field specified by the query” in claims 1, “generating, by the data intake and query system, a representation of a third dataset set of combined events, each combined event combining corresponding events from the first and second datasets of events based on the corresponding events including a common field value for a field specified by the query” in claim 11, and “generating, by the data intake and query system, a representation of a third dataset set of combined events, each combined event combining corresponding events from the first and second datasets of events based on the corresponding events including a common field value for a field specified by the query” in claim 16, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “data intake and query system, processor and computer readable media”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “data intake and query system, processor and computer readable media” language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper using the data intake and system to manually navigate and investigate different datasets to generate some representation of a correlation and display the representation correlation.
If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “receiving, from a client device by a data intake and query system, a query instructing correlation of: receiving, from a client device by a data intake and query system, a query instructing correlation of: a first dataset of events, each event corresponding to a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof, with a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a timestamp”, and “causing, by the data intake and query system, the client device to display a representation of the third dataset”. The limitations “receiving, from a client device by a data intake and query system”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “causing, by the data intake and query system, the client device to display a representation of the third dataset”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAPE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). The claims are not patent eligible.

Claim 2 is depended on claim 1 and included all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein a first event of the first dataset includes a link to the portion of non-text machine data associated with the first event”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 12 since they recite similar limitations.

Claim 3 is depended on claim 1 and included all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the representation of the third dataset includes at least some of the portion of non-text machine data and one or more field values associated with one or more events of the second dataset”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 13, since they recite similar limitations.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the representation of the third dataset includes rows representing the combined events, a first column representing a first field of the first dataset, a second column representing a second field of the second dataset, and a third column representing the field specified by the query”, which amounts to data-presentation steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05 (g)). The data-presentation elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra- solution activity (See MPEP 2106.05 (d)(ID)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)), and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 14, since they recite similar limitations.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the common field value describes, by text, content of the portion of non-text machine data associated with each of the corresponding events from the first dataset represented in the third dataset set of combined events”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 15, since they recite similar limitations.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the non-text machine data comprises an image, and the common field value represents an object identified in the image based on object recognition” which further elaborates on the abstract idea by specifying the common field value of the object recognition, and therefore, does not amount to significantly more. 

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the portion of non- text machine data comprises a frame grab of a video sequence of a video file, a subset of frames of a video sequence of a video file, a clip of audio from an audio file or video file, one or more images from a collection of still images, or a cropped image of an image file” which further elaborates on the abstract idea by gathering data information, and therefore, does not amount to significantly more. 

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the query instructs the correlation using a join command that instructs a join operation that combines a first event of the corresponding events from the first dataset with a second event of the corresponding events from the second dataset based on the first event and the second event having the common field value for the field specified by the query” which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 9 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the third dataset comprises the first event and the second event” which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claims 12 and 16, since they recite similar limitations.

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 10 recites the same abstract idea of claim 1. The claim recites the additional limitation of wherein the generating of the third dataset combines at least a first event from the first dataset and a second event from the second dataset resulting in a merged event, the merged event being included in the third dataset”, which amounts to data-presentation steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05 (g)). The data-presentation elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra- solution activity (See MPEP 2106.05 (d)(ID)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)), and therefore, does not amount to significantly more than the abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,956,481. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application substantially recite all the limitations of claims 1-30 of the US Patent, except for automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of the portion of non-text machine data associated with the event and determining that at least one value that corresponds to a sub-portion of the portion of raw machine data of the second event satisfies the at least one criterion specified by the query to generate a correlated dataset from a subset of the first dataset of events and the second dataset of events that satisfy the query. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a first and second dataset of events instead of determining a first and second dataset of events, since the generated and determined the first and second dataset of events would have been explicitly in order to analyze large volumes of machine-generated data, such as performance information and log data obtained from the data center thereby allowing for more efficient processing. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
Please, see the comparison table below:
Application
Patent
1. A computer-implemented method comprising:
receiving, from a client device by a data intake and query system, a query instructing correlation of:
a first dataset of events, each event corresponding to a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof, with a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a timestamp;
generating, by the data intake and query system, a representation of a third dataset set of combined events, each combined event combining corresponding events from the first and second datasets of events based on the corresponding events including a common field value for a field specified by the query; and
causing, by the data intake and query system, the client device to display a representation of the third dataset.
1. A computer-implemented method comprising:
generating a first dataset of events, each event generated in association with a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof
generating a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a time stamp;
automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of the portion of non-text machine data associated with the event;
executing a query on the first dataset of events and the second dataset of events, the executing including a correlation of a first event of the first dataset with a second event of the second dataset based on determining that at least a portion of the annotation associated with the first event satisfies at least one criterion specified by the query on which the first event is correlated with the second event;
determining that at least one value that corresponds to a sub-portion of the portion of raw machine data of the second event satisfies the at least one criterion specified by the query to generate a correlated dataset from a subset of the first dataset of events and the second dataset of events that satisfy the query; an
causing display of data corresponding to the correlated dataset on a client device.



Application
Patent
2. The method of claim 1, wherein a first event of the first dataset includes a link to the portion of non-text machine data associated with the first event.

3. The method of claim 1, wherein the representation of the third dataset includes at least some of the portion of non-text machine data and one or more field values associated with one or more events of the second dataset.

4. The method of claim 1, wherein the representation of the third dataset includes rows representing the combined events, a first column representing a first field of the first dataset, a second column representing a second field of the second dataset, and a third column representing the field specified by the query.

5. The method of claim 1, wherein the common field value describes, by text, content of the portion of non-text machine data associated with each of the corresponding events from the first dataset represented in the third dataset set of combined events.

6. The method of claim 1, wherein the non-text machine data comprises an image, and the common field value represents an object identified in the image based on object recognition.

7. The method of claim 1, wherein the portion of non- text machine data comprises a frame grab of a video sequence of a video file, a subset of frames of a video sequence of a video file, a clip of audio from an audio file or video file, one or more images from a collection of still images, or a cropped image of an image file.

8. The method of claim 1, wherein the query instructs the correlation using a join command that instructs a join operation that combines a first event of the corresponding events from the first dataset with a second event of the corresponding events from the second dataset based on the first event and the second event having the common field value for the field specified by the query.

9. The method of claim 8, wherein the third dataset comprises the first event and the second event.

10. The method of claim 1, wherein the generating of the third dataset combines at least a first event from the first dataset and a second event from the second dataset resulting in a merged event, the merged event being included in the third dataset.

2. The method of claim 1, wherein the annotation comprises a field value of a field associated with the first event and the correlation comprises matching the field value of the field associated with the first event to a field value of the field associated with the second event based on the at least one criterion comprising the field specified in the query.

3. The method of claim 1, wherein the executing of the query is on a keyword index of the events, the keyword index comprising at least one entry generated from the annotation and the at least one criterion comprises a match to a keyword of the keyword index in order to be satisfied.

4. The method of claim 1, wherein each event in the first dataset of events, comprises a timestamp corresponding to the portion of non-text machine data associated with the event.

5. The method of claim 1, wherein the portion of raw machine data of the events of the second dataset comprises log data.

6. The method of claim 1, wherein the automatically generating annotations includes processing the portion of non-text machine data to identify and textually label the content of the portion of non-text machine data.

7. The method of claim 1, wherein the non-text machine data comprises an image, and the automatically generating annotations comprises processing the non-text machine data using object recognition to identify an object in the image, wherein the text represents the object identified in the image based on the object recognition.
8. The method of claim 1, wherein the portion of non-text machine data is a frame grab of a video sequence of a video file, a subset of frames of a video sequence of a video file, a clip of audio from an audio file or video file, one or more images from a collection of still images, or a cropped image of an image file.

9 The method of claim 1, wherein the generating of the first dataset of events incorporates the annotations into the events of the first dataset.

10. The method of claim 1, wherein the automatically generating annotations is performed at a query time in the executing of the query.

11. The method of claim 1, wherein the correlation corresponds to a join command of the query and the at least one criterion is of the join command and comprises a field for a join operation that combines the first event with the second event based on respective values of the field.

12. The method of claim 1, wherein the correlated dataset comprises the first event and the second event based on the correlation.

13. The method of claim 1, wherein the executing of the query combines at least the first event and the second event resulting in a merged event based on the correlation of the first event with the second event, the merged event being included in the correlated dataset.

14. The method of claim 1, wherein each event in the first dataset includes a link to the portion of non-text machine data associated with the event, and the automatically generating annotations accesses the portion of non-text machine data using the link.

15. The method of claim 1, wherein the displayed data comprises at least some of the non-text machine data associated with the correlated dataset.

16. The method of claim 1, wherein the correlation is performed in response to a correlation command specified in the query.

17. The method of claim 1, wherein the automatically generating annotations of the non-text machine data is performed in response to an annotation command specified in the query.

18. The method of claim 1, further comprising storing the generated events of the first dataset in a field-searchable data store that is accessed in the executing of the query.





Application
Patent
11. One or more computer-readable media storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving, from a client device by a data intake and query system, a query instructing correlation of:
a first dataset of events, each event corresponding to a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof, with a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a timestamp;
generating, by the data intake and query system, a representation of a third dataset set of combined events, each combined event combining corresponding events from the first and second datasets of events based on the corresponding events including a common field value for a field specified by the query; and
causing, by the data intake and query system, the client device to display a representation of the third dataset.
19. One or more computer-readable media storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
generating a first dataset of events, each event generated in association with a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof;
generating a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a time stamp;
automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of the portion of non-text machine data associated with the event;
executing a query on the first dataset of events and the second dataset of events, the executing including- a correlation of a first event of the first dataset with a second event of the second dataset based on determining that at least a portion of the annotation associated with the first event satisfies at least one criterion specified by the query on which the first event is correlated with the second event;
determining that at least one value that corresponds to a sub-portion of the portion of raw machine data of the second event satisfies the at least one criterion specified by the query to generate a correlated dataset from a subset of the first dataset of events and the second dataset of events that satisfy the query; and
causing display of data corresponding to the correlated dataset on a client device.




Application
Patent
12. The one or more computer-readable media of claim 11, wherein a first event of the first dataset includes a link to the portion of non-text machine data associated with the first event.

13. The one or more computer-readable media of claim 11, wherein the representation of the third dataset includes at least some of the portion of non-text machine data and one or more field values associated with one or more events of the second dataset.

14. The one or more computer-readable media of claim 11, wherein the representation of the third dataset includes rows representing the combined events, a first column representing a first field of the first dataset, a second column representing a second field of the second dataset, and a third column representing the field specified by the query.

15. The one or more computer-readable media of claim 11, wherein the common field value describes, by text, content of the portion of non-text machine data associated with each of the corresponding events from the first dataset represented in the third dataset set of combined events.

20. the one or more computer-readable media of claim 19, wherein the at least one of the annotations comprises a field value associated with the first event and the correlation comprises matching the field value associated with the first event to a field value associated with the second event.

21. The one or more computer-readable media of claim 19, wherein the executing of the query is on a keyword index of the events, the keyword index comprising at least one entry generated from the annotation and the at least one criterion comprises a match to a keyword of the keyword index in order to be satisfied.

22. The one or more computer-readable media of claim 19, wherein each event in the first dataset of events comprises a timestamp corresponding to the portion of non- text machine data associated with the event.

23. The one or more computer-readable media of claim 19, wherein the portion of raw machine data of the events of the second dataset comprises log data.

24. the one or more computer-readable media of claim 19, wherein the automatically generating annotations includes processing the portion of non-text machine data to identify and textually label the content of the portion of non-text machine data.



Application
Patent
16. A computer-implemented system comprising:
one or more processors; and
one or more computer-readable media storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, from a client device by a data intake and query system, a query instructing correlation of:
a first dataset of events, each event corresponding to a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof, with a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a timestamp;
generating, by the data intake and query system, a representation of a third dataset set of combined events, each combined event combining corresponding events from the first and second datasets of events based on the corresponding events including a common field value for a field specified by the query; and
causing, by the data intake and query system, the client device to display a representation of the third dataset.
25. A computer-implemented system comprising:
one or more processors; and
one or more computer-readable media storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
generating a first dataset of events, each event generated in association with a portion of non-text machine data, the non-text machine data comprising images, video, audio, or a combination thereof;
generating a second dataset of events, each event including a portion of raw machine data in textual form and produced by a component within an information technology environment and associated with a time stamp;
automatically generating annotations of the non-text machine data, each annotation being associated with an event of the first dataset and describing, by text, content of the portion of non-text machine data associated with the event;
executing a query on the first dataset of events and the second dataset of events, the executing including- a correlation of a first event of the first dataset with a second event of the second dataset based on determining that at least a portion of the annotation associated with the first event satisfies at least one criterion specified by the query on which the first event is correlated with the second event;
determining that at least one value that corresponds to a sub-portion of the portion of raw machine data of the second event satisfies the at least one criterion specified by the query to generate a correlated dataset from a subset of the first dataset of events and the second dataset of events that satisfy the query; and
causing display of data corresponding to the correlated dataset on a client device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0053658 (involved in monitoring a search area includes positioning a plurality of imaging devices at one or more installation sites such that corresponding fields of view for the plurality of imaging devices cover a defined search area. For example, each field of view of each imaging device may include a field of view portion which overlaps with at least one other field of view of another imaging device, e.g., the field of view portion which overlaps may be greater than about 25 percent and less than about 85 percent of the field of view of the imaging device. Further, for example, images may be fused using one or more homography transformation matrices).

US 2003/0123703 (involved in monitoring a search area includes the provision of a plurality of time varying distributions for each pixel of image data representative of a search area. The plurality of time varying distributions for each pixel are ordered based on a probability of the time varying distribution being representative of background or foreground information in the search area. For each pixel, an attempt to match update pixel value data to each of all of the plurality of time varying distributions provided for the corresponding pixel is performed to determine if the update pixel value data is representative of background or foreground information in the search area).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        October 19, 2022